Citation Nr: 1539355	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  10-36 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the thoracolumbar spine. 

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1986 to January 1990, and from November 1990 to August 1992. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) which granted service connection for thoracolumbar degenerative disc disease and assigned a 10 percent disability evaluation.  

On his VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a hearing before a Veterans Law Judge.  However, he indicated that he was withdrawing that request in January 2014.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704(e) (2015).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is part and parcel of an increased rating claim when such claim is raised by the record.  The medical evidence shows that the Veteran is unable to work, possibly due in part to his back.  In light of the Court's holding in Rice, the issue of entitlement to individual unemployability benefits due to service connected disorders is before the Board.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The record raises the issue of entitlement to service connection for a somatoform disorder to include secondary to thoracolumbar degenerative disc disease.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

The issues of entitlement to an evaluation in excess of 20 percent for thoracolumbar degenerative disc disease, and to a total disability evaluation based on individual unemployability due to service connected disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's thoracolumbar degenerative disc disease has been manifested by limitation of flexion to 60 degrees or less and muscle spasm/guarding severe enough resulting in abnormal gait or abnormal spinal contour.  


CONCLUSION OF LAW

The criteria for at least an initial 20 percent for thoracolumbar degenerative disc disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran's complete service treatment and personnel records are on file, and post-service medical records have been obtained.  The Veteran was afforded VA examinations throughout the course of the appeal.  The Board finds that these VA examinations obtained are adequate, as they were predicated on a review of the Veteran's medical history as well as on examinations and fully address the rating criteria that are relevant to rating the disability on appeal.  As will be discussed in detail in the remand, the Board finds that further examination is necessary to reconcile the record.  In any case, the Board concludes that the examination reports are adequate for purposes of rendering a decision at this junction, and VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R.  § 3.159(c) (4), 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.

Spine Disability

The Veteran essentially contends that his thoracolumbar degenerative disc disease is more disabling than contemplated by the current 10 percent disability evaluation.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

Under The General Rating Formula for Diseases and Injuries of the Spine, evaluations are assigned for disorders with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows: 40 percent for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine; 20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5242.

The spine codes permit evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The following ratings apply to intervertebral disc syndrome based on incapacitating episodes:  60 percent for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months; 40 percent for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; 20 percent for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; and 10 percent for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.   An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 1. 

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Normal combined range of motion of the thoracolumbar spine is 240 degrees. Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  See also 38 C.F.R. § 4.71a, Plate V.

In this case, the Board finds that a higher evaluation is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which assigns a 20 percent evaluation for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The March 2009 VA examination report reflected that the Veteran did not have any incapacitating episodes while the June 2012 VA examination report showed that the Veteran did not have intervertebral disc syndrome.  Therefore, consideration under these criteria is not warranted.  See id.  

As the Veteran is not entitled to an increased rating based on incapacitating episodes, it is necessary to determine whether he is entitled to a higher rating based on his orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, the Board notes that for a 20 percent evaluation, the Veteran must demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

The March 2009 VA examination report showed that thoracolumbar spine range of motion was as follows:  flexion to 60 degrees, extension was to 10 degrees, bilateral lateral flexion was to 25 degrees, and bilateral lateral rotation was to 15 degrees.  The examiner observed a stooped posture with symmetry of head position and antalgic gait.  Additionally, there was spasm, tenderness, and pain with motion but no atrophy, guarding, or weakness.  The examiner found that spasm, tenderness, or guarding was severe enough to cause an abnormal gait.  

The June 2012 VA examination report showed flexion to 15 degrees with pain beginning at 0 degrees, extension to 5 degrees with pain beginning at 0 degrees, bilateral lateral flexion at 15 degrees with pain beginning at 0 degrees, and bilateral lateral rotation at 20 degrees with pain beginning at 0 degrees.  The Veteran was noted to have guarding/muscle spasm but not severe enough to result in abnormal gait or spinal contour.  The examiner opined that the Veteran was "fixated" on his back pain, and that he "had absolutely no insight."  The examiner commented that the while the Veteran was unable to flex his back, he was able to flex the Veteran's back to at least 90 percent.  He opined that the Veteran had a somatoform disorder and could not perform any meaningful work.  The appellant is not service connected for a somatoform disorder. 

In August 2013, an opinion was obtained as to whether the Veteran's severely limited range of motion was due to his service-connected thoracic spine disability or due to a somatoform disorder.  The VA examiner determined that an opinion could not be rendered as there was an overlap between the two conditions, and the most recent VA examination was not able to fully differentiate the role each condition played in his presentation. 

Based on the evidence, the Board finds that at least a 20 percent evaluation is warranted for the Veteran's orthopedic manifestations.  During the March 2009 VA examination, while his range of motion does not meet the criteria for a higher rating he demonstrated spinal spasm, tenderness, or guarding severe enough to cause an abnormal gait or abnormal spinal contour meeting the other part of the 20 percent evaluation.  Furthermore, while the Veteran did not evidence guarding/muscle spam severe enough to result in an abnormal gait or contour in July 2012, his range of motion was markedly diminished.  Although the August 2013 examiner was not able to determine whether the limitation in motion was due to the spine disability, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182   (1998).  Since the VA examiner was unable to differentiate between the range of motion loss associated with the Veteran's spine disability and that resulting from his nonservice-connected somatoform disorder, the Board will attribute his range of motion loss to service-connected spine disorder.  [The Board notes that higher evaluations may be warranted but that further evaluation is necessary, as discussed below].

Consideration has also been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and holding in Deluca.  However, an evaluation in excess of 20 percent at this juncture is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned non-compensable rating.  The March 2009 VA examiner noted that the Veteran had weekly flare-ups lasting for hours which were precipitated by walking up stairs and picking up objects, and were alleviated by rest and a heating pad.  On repetitive range of motion testing, the examiner found there was objective evidence of pain but not additional limitations.  Likewise, the June 2012 examiner noted that the Veteran had flare-ups every couple of hours lasting all day long.  The Veteran was unable to perform repetitive-use testing with three repetitions; he had additional limitation in range of motion following repetitive-use testing; and functional loss/impairment of the spine with contributing factors being less movement than normal and pain on movement.  The Veteran was unable to perform range of motion on repetitive testing.  While further evaluation is required as discussed in the remand section; based on the current record, the Veteran's main limitation is pain.  Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon  v. Brown, 10 Vet. App. 194 (1997).  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 44   (2011).  Indeed, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Id.  

In light of the development ordered below, the Board defers consideration of the question of entitlement to a scheduler evaluation in excess of 20 percent.

The Board did, however, consider the Veteran's  claimed neurological manifestations.  In rating peripheral nerve injuries and their residuals, the Board notes that attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2015).  

In this case, VA treatment records show that the Veteran complained of back pain with radiation to his leg and numbness but neurological evaluation was unremarkable.  See e.g. October and November 2008.  Also, the March 2009 VA examiner noted that there was no history of urinary or fecal incontinence, or erectile dysfunction.  On evaluation, however, muscle tone was normal in the bilateral lower extremities and there was no muscle atrophy.  While there was hypoactivity in the left lower extremity for vibration and light touch, all other sensory evaluations were normal.  Reflexes were normal, and Lasegue's sign was not positive.  Thereafter, the June 2012 VA examination report showed that muscle strength testing, reflex testing, and sensory evaluation were all normal.  Straight leg raising test was negative, and the examiner found that the Veteran had no radicular pain or other symptoms due to radiculopathy, or any other neurological abnormalities.  As there is no evidence of any service connected neurological deficits, separate ratings are not warranted.     

In summary, the Board finds that an initial evaluation of 20 percent for the entire period on appeal is warranted for the Veteran's service-connected lumbar spine disability.  The Veteran's symptoms have remained constant and as such staged ratings are not warranted during this period.  See Fenderson, supra.

Other considerations

The Board has also considered the provisions of 38 C.F.R. § 3.321(b) (1).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b) (1) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disabilities are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must first be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. 
§ 3.321(b) (1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaints of pain and limitation of motion are specifically contemplated in the criteria for evaluating the disability.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b) (1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial evaluation of at least 20 percent for degenerative disc disease of the thoracolumbar spine is granted, subject to the regulations governing the award of monetary benefits.



REMAND

As demonstrated above, the Veteran demonstrated a dramatic decreased range of motion between March 2009 and June 2012.  In finding that the appellant had a somatoform disorder, however, the June 2012 examiner noted that while the Veteran was unable to flex his back, he was able to flex the Veteran's back to at least 90 percent.  Additionally, the August 2013 VA examiner determined that an opinion could not be rendered as whether there was an overlap between the two conditions, and the most recent VA examination was not able to fully differentiate the role each condition played in his presentation.  While the Board finds that the Veteran is entitled to at least a 20 percent evaluation for his lumbar disability, he may be entitled to a higher rating but based on the current record it is difficult to determine his true severity level.  Due to the large discrepancy in range of motion testing between the examinations, further evaluation would be instructive to determine the current nature and severity of the Veteran's disability.  

The appellant's claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is part of the pending increased rating claim.  The Veteran, however, has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  Therefore, on remand, he should be sent an appropriate notification letter.   Additionally, he should be provided a VA social and industrial survey to address his employability. 

Finally, as noted above, the record reasonably raises the issue of entitlement to service connection for a somatoform disorder.  Such a claim is inextricably intertwined with the claim of entitlement to total disability evaluation based on individual unemployability due to service connected disorders.  Hence, further development is required. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a VCAA letter with a discussion of the information and evidence necessary to support the claim for a total disability evaluation based on individual unemployability due to service connected disorders.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Thereafter, the RO shall arrange to have the appellant undergo a VA psychiatric examination.  Prior to the requested examinations, the examiner must review the claims file, this remand, and any relevant records associated with any VBMS and/or Virtual VA electronic file.  The report must indicate that such a review occurred.  

After examining the appellant and completing all appropriate diagnostic studies the examiner is to determine the nature and etiology of any diagnosed acquired psychiatric disorder, to include any diagnosed somatoform disorder.  For each diagnosed psychiatric disorder the examiner must address whether it is at least as likely as not that the disorder is related to the appellant's military service.  If not, the examiner must opine whether it is at least as likely as not that any diagnosed psychiatric disorder is caused or permanently aggravated by the appellant's thoracolumbar degenerative disc disease.  

If a psychiatric disorder is found to be related to service, or if it is found that a psychiatric disorder is caused or aggravated by a service connected disorder then the examiner must specifically address the impact that any diagnosed psychiatric disorder has on the appellant's ability to work.

All opinions offered must be fully explained and the rationale provided.  To the extent a determination cannot be made without resort to speculation, that must be noted in the examination reports, and an explanation why provided. 

The examiner is advised that the term "at least as likely as not" or a "50 percent probability" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. I f the examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.

4.  After obtaining any additional evidence as directed above, the Veteran should also be afforded a VA examination to ascertain the severity and manifestations of his thoracolumbar degenerative disc disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is to review all pertinent records associated with the claims file, VBMS file and Virtual VA file.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of thoracolumbar motion in degrees.  The examiner must state the total duration of any incapacitating episodes due to thoracolumbar degenerative disc disease over the prior 12 months and identify any neurological manifestations associated with this disorder.

Any objective evidence of pain, excess fatigability, incoordination, and weakness should be noted, as should any additional disability due to these factors (including any additional loss of motion).  The examiner must determine whether the Veteran has lower extremity radiculopathy associated with the service-connected thoracolumbar disorder.  If such is found, the examiner should identify the symptoms, manifestations, and impairment associated with that disorder.  Finally, the examiner must specifically address the impact that the appellant's thoracolumbar degenerative disc disease has on his ability to work.

All opinions offered must be fully explained and the rationale provided.  To the extent a determination cannot be made without resort to speculation, that must be noted in the examination reports, and an explanation why provided.

5.  Then, schedule the Veteran for a VA social and industrial survey by a VA social worker or other appropriate personnel.  The social worker must elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of any service-connected disability on his ability to work.  A written copy of the report should be associated with the claims folder, VBMS file and Virtual VA file.  

6. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination provided.

7.  Review all examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  Additionally, the claim of entitlement to service connection for a somatoform disorder must be adjudicated by the RO.  The appellant is advised that as to this claim the Board cannot exercise appellate jurisdiction without a timely perfected appeal.  As to the claims noted on the title page of this decision if either claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


